Appeal by an insurance carrier from an award in claimant’s favor. The sole question here is the issue of policy coverage. On January 23, 1937, while claimant was employed as a salesgirl by the employer and while engaged in the regular course of her employment she sustained injuries for which the award is made. The insurance policy issued to the employer by appellant excluded members of the employer’s family who performed services for which they received no remuneration. Claimant was not related to the employer and she received seven dollars per week for her services and in addition thereto board at the rate of thirty dollars per month. Her name and the wages she received were included in the employer’s payroll which was audited by appellant. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.